Citation Nr: 0703622	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 
30-percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Buffalo, New 
York.

A November 2004 Board decision denied the veteran's claim for 
a rating higher than 30 percent for his service-connected 
left knee disorder.  Also, the Board       then remanded his 
other claim for service connection for a low back disability, 
secondary to the left knee disorder, to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for 
further development. 

The veteran appealed the part of the Board's November 2004 
decision denying a higher rating for his left knee disorder 
to the U. S. Court of Appeals for Veterans Claims (Court).  
And pursuant to a May 2005 Joint Motion, the Court entered a 
June 2005 Order vacating that portion of the Board's decision 
and remanding the claim to the Board for compliance with the 
directives specified.  Thereafter, in a September 2005 
decision, the Board granted service connection for a low back 
disorder (secondary to the left knee condition) -- but again 
remanded the claim for increase for the underlying service-
connected left knee disorder, in furtherance of the May 2005 
Joint Motion.

Unfortunately, still further development is required before 
readjudicating the claim for a higher rating for the left 
knee disability.  So this claim is again being REMANDED to 
the RO via the AMC.  VA will notify the veteran if further 
action is required on his part.






As an additional preliminary matter, the Board notes that 
following its grant of service connection for a low back 
disorder, the RO's November 2005 rating action effectuating 
this decision assigned an initial 10 percent rating for this 
disability, retroactively effective from February 25, 2002.  
The veteran has since indicated he is satisfied with the 
November 2005 rating decision, at least concerning the level 
of compensation benefits awarded.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where service 
connection is granted during the pendency of an appeal, a 
separate notice of disagreement (NOD) is required to initiate 
an appeal of the downstream issues concerning the initial 
rating and effective date assigned).  However, in his April 
2006 correspondence received at the RO, the veteran 
inquired as to whether he had received appropriate 
compensation since the February 25, 2002 effective date of 
service connection, when the record of monthly benefits 
payments from VA appeared to show they comprised only from 
March 1, 2005 onwards.  This additional claim in regard to 
the exact amount of compensation provided, however, is not 
currently before the Board.  38 C.F.R. § 20.200 (2006).  So 
it is referred to the RO for appropriate development and 
consideration.


REMAND

In its prior September 2005 remand, the Board indicated that 
in accordance with  the Court's Joint Motion, it was 
necessary that the veteran undergo a more recent VA 
orthopedic examination to determine the extent of any 
additional compensable manifestations of his service-
connected left knee disorder.  The May 2005              
Joint Motion had requested further consideration to be 
provided as to whether     this condition, then evaluated as 
30-percent disabling based on other impairment of      the 
knee (i.e., recurrent subluxation or lateral instability) 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, warranted 
a separate additional rating for degenerative arthritis (if 
confirmed by x-ray) with associated limitation  of motion, at 
DC 5003.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); VAOPGPREC   9-98 (August 14, 1998).



Since the last examination of record concerning his left knee 
disorder was several years previously, and there was some 
indication of a recent history of left knee replacement, the 
Board remanded the claim to obtain contemporaneous 
examination findings, before eventually resolving whether the 
veteran was entitled to the separate rating requested.  See 
Young v. Gober, 17 Vet. App. 460 (2000); Caffrey v. Brown, 6 
Vet. App. 377 (1994).   

Following the September 2005 remand of the veteran's claim, 
the record reflects (through the AMC's notation to the file) 
that initially the scheduling of the requested VA examination 
was deferred pending receipt of VA outpatient clinical 
records, which would presumably be made available to the 
examiner for a review of the medical history.  In March 2006, 
records were obtained from the Buffalo VA Medical Center 
(VAMC), and other facilities within the VA Healthcare Network 
Upstate New York concerning the veteran's treatment history 
over approximately three years.  Unfortunately, while an 
orthopedic examination request was initiated that same month, 
there is no corresponding examination report on file, or 
other indication that such examination was completed.

Equally significant to the continuing development of the 
veteran's claim is that an updated supplemental statement of 
the case (SSOC) should have been issued on receipt of new 
evidence (i.e., the above-referenced medical records, and 
ostensibly, a medical examination report had such an 
evaluation indeed taken place), but this apparently was not 
done.  See 38 C.F.R. §§ 19.31, 19.37 (2006).

Hence, this case must again be remanded to the RO (AMC), 
preliminarily to determine whether there is any available 
record of a VA orthopedic examination report dated from 
during 2006, in the event that the requested examination was 
actually completed, consistent with the Board's remand 
directive -- and if not completed, to reschedule the veteran 
for this examination.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand confers upon the claimant, as a matter of 
law, the right to compliance with the remand directives).



Upon receipt of all additional evidence pertaining to the 
veteran's claim, the AMC will then have the opportunity for 
comprehensive review of the evidence on the increased rating 
issue, including issuance of an SSOC as required for any 
outcome other than representing the specific benefits sought 
on appeal.

Moreover, prior to conducting any further development with 
regard to the claim under consideration, there is also the 
matter of the June 2006 request from the veteran's 
representative on the veteran's behalf for a personal hearing 
at the RO.  But there was no indication as to the specific 
type of hearing the veteran sought --          whether he was 
requesting a Travel Board or videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board, or hearing before a 
local Decision Review Officer (DRO).  So further action is 
required to clarify his hearing request, and   then schedule 
him for an appropriate hearing at the RO based upon his 
response.            See 38 C.F.R. § 20.700(a) (2006).  

Finally, while the veteran's claim is on remand, this will 
provide the opportunity to afford comprehensive notification 
as to the applicability of the Veterans Claims Assistance Act 
(VCAA) to the claim.  The VCAA was signed into law on 
November 9, 2000, and it prescribed several essential 
requirements regarding VA's duties to notify and assist with 
the evidentiary development of a pending claim for 
compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
addressed the provisions of the VCAA in situations, as here, 
where the veteran has filed a claim for a higher rating for 
an already service-connected disability.  According to the 
Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those                  five 
elements are:  (1) veteran status;  (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claim, 
through the issuance of several VCAA notice letters that 
explained the general requirements to substantiate it, and 
also set forth an explanation as to the mutual obligation 
between VA and himself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183,   
186-87 (2002).  But he has not yet received notice of the 
downstream effective date element of his claim in accordance 
with the holding in Dingess/Hartman.  So he should be 
provided a supplemental notice letter that includes a 
discussion of this specific downstream element.

Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Contact the veteran and request that 
he clarify what type of hearing at the 
RO he wants.  Then schedule him for the 
type of hearing he has requested.  
If instead, for whatever reason, he 
decides that he no longer wants a 
hearing, or if a hearing is scheduled 
and he fails to appear for it, also 
document this in the record.

2.	Prior to any further adjudication of 
the claim for a higher rating for the 
left knee disorder, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
must include an explanation of the 
information or evidence needed to 
establish an effective date for the 
veteran's claim, as recently outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment and in-patient 
hospitalization at the medical 
facilities affiliated with the VA 
Healthcare Network Upstate New York, 
from March 2006 onwards.  Then 
associate all records obtained with his 
claims file for consideration.

4.	Also determine whether the veteran 
has undergone any recent orthopedic 
examination pertaining to his service-
connected left knee disorder (following 
an examination request that was entered 
into the           VA electronic 
medical records system on 
March 13, 2006).  If such examination 
has already taken place, then obtain 
the corresponding examination report. 
If not, however, then schedule 
the veteran for an appropriate 
orthopedic examination concerning his 
increased rating claim.

With respect to this orthopedic 
examination, all necessary testing 
should be done, including specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified),     and the examiner should 
review the results of any testing prior 
to completion of the examination 
report.         The examiner must also 
determine whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the knee is used repeatedly over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examiner should also clarify 
whether the veteran has any instability 
in his left knee and, if he does, 
the severity of it (e.g., slight, 
moderate or severe), or episodes of 
locking.  If an opinion cannot be 
rendered in response to these 
questions, please explain why this is 
not possible or feasible.

Indicate, as well, whether there is X-
ray confirmation of arthritis in the 
left knee.

To facilitate making these important 
determinations the claims folder and a 
copy of this remand must be made 
available for a review of the veteran's 
pertinent medical history.  

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, prepare 
an SSOC and send it to him and his 
representative.  Give them time to 
respond before returning this case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


